
	
		I
		112th CONGRESS
		1st Session
		H. R. 3666
		IN THE HOUSE OF REPRESENTATIVES
		
			December 14, 2011
			Mr. Hultgren (for
			 himself and Ms. Kaptur) introduced the
			 following bill; which was referred to the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To direct the Secretary of Transportation to establish a
		  program to assist veterans to acquire commercial driver’s licenses, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Accelerated License Obtainment and Recertification
			 Act of 2011 or the VALOR Act of
			 2011 .
		2.Program to assist
			 veterans to acquire commercial driver’s licenses
			(a)EstablishmentNot later than 1 year after the date of
			 enactment of this Act, the Secretary of Transportation, in consultation with
			 the Secretary of Defense and in cooperation with the States, shall establish
			 accelerated licensing procedures to assist veterans to acquire commercial
			 driver’s licenses.
			(b)Accelerated
			 licensing proceduresThe procedures established under subsection
			 (a) shall be designed to be applicable to any veteran who—
				(1)is attempting to
			 acquire a commercial driver’s license; and
				(2)obtained, during
			 military service, driving experience that, in the determination of the
			 Secretary, makes the use of accelerated licensing procedures
			 appropriate.
				(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Commercial
			 driver’s licenseThe term commercial driver’s
			 license has the meaning given that term in section 31301(3) of title 49,
			 United States Code.
				(2)StateThe
			 term State has the meaning given that term in section 31301(13) of
			 title 49, United States Code.
				(3)VeteranThe term veteran has the
			 meaning given that term in section 101(2) of title 38, United States
			 Code.
				
